Gilbeet, J.:
The defendant has shown no interest whatever in the lot in controversy, and his claim to hold it by virtue of an adverse possession thereof for more than twenty years, is, we think, unfounded. The conveyance to Newton, the defendant’s grantor, expressly excepted this lot from the premises granted, and declared that the same belonged to the Methodist church; and the conveyance to the defendant contained an exception, in the same words, of a lot belonging to the Methodist church; describing the lot, however, as running back from the street sixteen, instead of sixty-two feet, as in the deed to Newton, his grantor. The latter deed, however, was on record when the defendant took his conveyance, and the record operated as full notice to the defendant of the exception contained in it. Newton also disclaimed any interest in this lot when he sold the adjoining land to the defendant, and pointed the lot out as belonging to the church. It is apparent, therefore, that Newton did not enter upon the lot under a claim of title thereto, and that his possession was not adverse, but that the plaintiff is *467entitled to tbe legal presumption that such possession was under and in subordination to tbe legal title. (Code, §§ 81, 82; Rosseel v. Wickham, 36 Barb., 386.) It does not appear that the defendant entered under any claim of title to tbe lot in question; on tbe contrary, tbe evidence rather tends to repel any inference of such a claim. But it is immaterial whether bis entry was in hostility to tbe legal title or not, for bis possession began in 1867, and was not continued for a sufficient length of time to bar tbe right of entry of tbe plaintiff.
We are of opinion that tbe plaintiff’s title was clearly established. It is not susceptible of dispute, nor is it disputed, that tbe fee of tbe lot in controversy vested in tbe corporation which was formed in 1838. Tbe only question is, whether tbe plaintiff has succeeded to that title. Tbe evidence precludes all doubt that tbe body, or society, incorporated in 1851, is the same as that incorporated in 1838; and that fact is found by tbe judge below. Tbe proceedings in 1851 to reincorporate tbe society, are expressly authorized by tbe sixteenth section of tbe “ Act to provide for tbe incorporation of religious societies,” passed April 5, 1813 (3 Edm. Stat., 695), which provides that “ whenever any religious corporation shall be dissolved by means of any non-user, or neglect to exercise cmy of the powers necessary for its preservation, it shall be lawful for the religious society which was connected with such corporation, to reincorporate itself in the mode prescribed by this act, and that thereupon all the real and personal property which did belong to such dissolved corporation at the time of its dissolution, shall vest in such new corporation, for the said society.” This statute completely covers the case. The old corporation had become practically dissolved by means of a neglect on the part of its members to elect trustees. It was so regarded by those who were, members of the society at the time it was reincorporated ; and a revival of its corporate existence was all that was intended by that proceeding. The statute does not require a formal dissolution as a condition to the right to reincorpórate, but specifies a neglect to exercise any of the corporate powers necessary for its preservation, as in fact a dissolution, upon the happening of which the corporation might be revived. The change of name does not necessarily affect the identity of the corporation. In Colchester *468Cor. v. Seaber (3 Burr., 1866) Wilmot, J., laid down the rule, that whenever a corporation, accepts a new charter, it remains, to every intent and purpose, as it did before, though the name be altered ; and he cites Haddoeh's Case (Sir T. Raym.) as in point on this head. In this case it is found, as a fact, that the society which became incorporated in 1851, was the same society which was incorporated in 1838. The latter was therefore superseded by the former. It is also found as a fact, that the name of the place where the church is located had been changed from Lagrange to Irving. It was to conform to this alteration, evidently, that the change of the corporate name was made. The question of identity, says Story, J. — that is, whether the new act creates a new body politic or corporate, or merely revives an old one — is one of intention. (Bellows v. Hallowell and Augusta Bank, 2 Mason, 43.) The intention in this case is unequivocally manifested; and we have found nothing in the record to support the monstrous doctrine that the religious society before us has lost the title to its property by a change of its corporate name. By the express provisions of the statute cited, upon the incorporation of the society, in 1851, the lot in question vested in the new corporation.
The judgment must, therefore, be affirmed, with costs.
Present — Smith, P. J., Gilbert and Merwin, JJ.
Judgment affirmed.